t c summary opinion united_states tax_court noel colstock petitioner v commissioner of internal revenue respondent docket no 22258-03s filed date noel colstock pro_se miriam c dillard for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to a dependency_exemption deduction the earned_income_credit head_of_household filing_status and the child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in miami florida although he was married petitioner filed as head_of_household and reported income of dollar_figure on hi sec_2002 federal_income_tax return petitioner has a child with ms linda white johnson ms johnson who is not his wife he claimed a dependency_exemption deduction for this daughter lj he also claimed a child_tax_credit of dollar_figure an earned_income_credit of dollar_figure and an additional_child_tax_credit of dollar_figure respondent issued a notice_of_deficiency determining that petitioner is not entitled to head_of_household filing_status the claimed dependency_exemption deduction or any of the credits applicable to the child for because he failed to 1the court only uses the minor child’s initials substantiate his claims discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 sec_7491 does not apply because petitioner has failed to substantiate his deductions and provide credible_evidence dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 as relevant here sec_152 defines a dependent to include a son or daughter of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer to qualify for a dependency_exemption deduction a taxpayer must establish the total support cost expended on behalf of a claimed dependent from all sources for the year and demonstrate that he provided over half of this amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence blanco v commissioner supra pincite sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs petitioner claims that lj lived with him for the entire year petitioner also claims that he provided for lj by giving money to her mother ms johnson petitioner has provided no evidence at all regarding any amounts he may have expended to care for lj the court sustains respondent’s determination that petitioner is not entitled to a dependency_exemption deduction for lj for earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability the credit is calculated as a percentage of the individual’s earned_income sec_32 sec_32 and b limit the credit allowed based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child includes a son or daughter of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_32 and b i i ms johnson testified that lj lived with her during and that they did not live with petitioner petitioner has failed to prove that lj lived with him therefore the court finds that lj is not a qualifying_child under sec_32 a taxpayer with no qualifying children may be eligible for the earned_income_credit subject_to among other things the phaseout limitations of sec_32 merriweather v commissioner tcmemo_2002_226 briggsdaniels v commissioner tcmemo_2001_321 for the earned_income_credit is completely phased out under sec_32 for a taxpayer with no qualifying children if the taxpayer's earned_income and adjusted_gross_income is more than dollar_figure or dollar_figure for married individuals filing jointly see sec_32 and b petitioner's earned_income for was dollar_figure finally sec_32 requires that a married individual must file a joint_return with the individual's spouse for the year for which the credit is claimed sec_32 sec_1_32-2 income_tax regs for purposes of sec_32 a taxpayer's marital status is determined under sec_7703 sec_7703 provides in pertinent part that a married_person whose spouse did not live with him for the last months of the taxable_year is not considered as married sec_7703 petitioner testified that during he was married to a woman other than ms johnson but that his wife was not living with him he failed however to present any other evidence other than his oral testimony that his wife did not live with him during the last months of the year the court therefore concludes that petitioner was married during since petitioner and his wife did not file a joint_return and petitioner’s earned_income exceeds the phaseout amount the court concludes that he is not entitled to claim an earned_income_credit for head_of_household filing_status sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of an unmarried daughter sec_2 as a married individual petitioner is not entitled to claim head_of_household filing_status for respondent’s determination is sustained child_tax_credit for the taxable_year taxpayers are allowed to claim a tax_credit of dollar_figure for each qualifying_child sec_24 the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as stated supra p the court has sustained respondent’s determination that petitioner is not entitled to a dependency_exemption deduction for lj thus petitioner fails the first prong of the test of sec_24 the court sustains respondent’s determination regarding the sec_24 child tax_credits reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
